Citation Nr: 1024572	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-23 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina



THE ISSUE

Entitlement to service connection for prostate cancer, to include 
on the basis of exposure to herbicides.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. E. Fenice, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1970 to January 
1974.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
Jurisdiction was subsequently transferred to the RO in Columbia, 
South Carolina.

Cases such as this were previously subject to a stay imposed 
pending resolution in the case of Haas v. Nicholson, 20 Vet. App. 
257 (2006), rev'd sub. nom. Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008).  The Supreme Court recently denied certiorari in the 
Haas case, and the Chairman of the Board thereafter issued 
Numbered Memorandum 01-09-03, dated January 22, 2009, rescinding 
the previous Chairman's Memorandum Number 01-04-24 that had 
imposed a stay on Haas-related claims of exposure to herbicides.  
Accordingly, the issue may now be reviewed on the merits.


FINDINGS OF FACT

1. There is no evidence that the Veteran's Naval service involved 
duty or visitation in country in Vietnam or on inland waterways.

2. There is no competent evidence that the Veteran's prostate 
cancer was caused by exposure to an herbicide agent while in 
service or that he was exposed to herbicides during service.

3. The Veteran's prostate cancer was not shown to have been 
present in service, or within one year after service.  The 
Veteran's prostate cancer developed nearly 30 years after his 
discharge from naval service.



CONCLUSION OF LAW

The Veteran's prostate cancer was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under the 
VCAA, including notice with respect to the disability-rating and 
effective date elements of his claim, by letters mailed in 
September 2004 and March 2006.  Although the March 2006 was 
mailed after the initial adjudication of the claim, the Board has 
determined that the Veteran has not been prejudiced by the timing 
of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection for prostate cancer is not warranted.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with respect 
to those elements of the claims is no more than harmless error.

The Board also acknowledges that the Veteran was not afforded a 
VA examination and that no VA medical opinion was obtained in 
response to his claim, but has determined that no such 
examination or opinion is required in this case because the 
medical evidence currently of record is sufficient to decide the 
claim and there is no reasonable possibility that such an 
examination or opinion would result in evidence to substantiate 
the claim.  In this regard, the Board notes that service medical 
records are negative for evidence of the claimed disability and 
post-service medical records do not suggest that the Veteran's 
prostate cancer is related to service or to in-service exposure 
to Agent Orange.  Moreover, the Veteran has not alleged that the 
claim disability began in service and has continued ever since.

The Board also notes that the Veteran's service treatment records 
and pertinent VA and private medical records have been obtained.  
The Veteran has not identified any outstanding evidence, to 
include medical records, that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence. 

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran.  Accordingly, 
the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6)(iii).

38 U.S.C.A. § 1116(a) provides presumptive service connection on 
the basis of herbicide exposure for specified diseases, including 
prostate cancer, manifested to a degree of 10 percent within a 
specified period in a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.  
It also provides presumptive service connection on the basis of 
herbicide exposure for each additional disease that the Secretary 
determines in regulations prescribed under this section warrants 
a presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed in 
such regulations in a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and (B) 
the occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for the purposes of this 
section.  38 U.S.C.A. § 1116(b)(1).

In making determinations for the purpose of this subsection, the 
Secretary shall take into account (A) reports received by the 
Secretary from the National Academy of Sciences under section 3 
of the Agent Orange Act of 1991 [note to this section], and (B) 
all other sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall take 
into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans and 
exposure to an herbicide agent shall be considered to be positive 
for the purposes of this section if the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association.  38 U.S.C.A. § 1116(b)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R.             § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Service in Vietnam includes service in other locations if the 
conditions of service involved duty or visitation in Vietnam.  
38 C.F.R. § 3.313(a); Haas, supra.



Analysis

The Veteran contends that he is entitled to service connection 
for prostate cancer, as he believes that this condition arose as 
a result of his active duty service.  In particular, he believes 
that exposure to herbicides, specifically Agent Orange, in 
service during the Vietnam War led to his current condition.

The Board notes that the Veteran's post-service VA outpatient 
treatment records confirm that he was diagnosed with and treated 
for prostate cancer beginning in 2004.  The Board also notes that 
prostate cancer is a disability for which the Secretary has 
determined a relationship exists between exposure to herbicides 
and the disease.  38 C.F.R. § 3.309(e).

In order for this presumption to apply for prostate cancer, the 
Veteran must first establish service in Vietnam during the 
applicable period.  The Veteran's main contention is that he was 
exposed to Agent Orange during his service aboard the U.S.S. 
Enterprise during the Vietnam War.  He alleges that he was 
exposed through serving in the inland waters of Vietnam, or in 
the alternative, by handling aircrafts that had participated in 
low level missions through Vietnam.   

After careful consideration, however, the Board has determined 
that the preponderance of the evidence establishes that that the 
Veteran was not present within the land borders or inland 
waterways of Vietnam during service.  In statements, the Veteran 
has admitted that he did not serve on land in Vietnam.  While his 
service personnel records do confirm that he is in receipt of the 
Vietnam Service and Campaign medals for his service aboard the 
U.S.S. Enterprise, they reflect that the Veteran was awarded the 
medals not for his service within the geographical limits of 
Vietnam, but for his service in support of armed forces in 
Vietnam.  Accordingly, the Board finds that the Veteran's receipt 
of these medals does not constitute evidence of service in the 
Republic of Vietnam for the purpose of satisfying the presumption 
of exposure to herbicides.  

Moreover, service that occurs exclusively in the territorial 
waters offshore of Vietnam is not considered "service in the 
Republic of Vietnam" for the purposes of application of this 
presumption.  See Haas v. Peake, 544 F.3d 1306, 1308-1309 (Fed. 
Cir. 2008), cert den. 129 S. Ct. 1002 (2009).  A Department of 
Defense command history of the U.S.S. Enterprise reveals that the 
ship conducted a period of special operations in the northern 
Gulf of Tonkin in 1971 and 1972.  The U.S.S. Enterprise also 
conducted ports of call in Subic Bay in the Philippines and Hong 
Kong.  There is no indication that this ship navigated in inland 
waterways of Vietnam.  Further, it is unlikely that an aircraft 
carrier would be sent to inland waterways of Vietnam.

The command history also indicate that while deck logs and 
personnel diaries were also maintained during this period, these 
records would not be able to confirm whether the Veteran 
personally went ashore in Vietnam.  Furthermore, though the 
Veteran claims that he handled aircraft returning from Vietnam, 
this is not sufficient to establish service on land in Vietnam.  
Further there is no presumption of exposure to herbicides from 
aircraft that flew over Vietnam.  Thus, since there is no 
evidence that the Veteran set foot on land in Vietnam or served 
on the inland waterways thereof, he cannot be presumed to have 
been exposed to herbicides.  

However, the regulations governing presumptive service connection 
for herbicide exposure do not preclude the Veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (1994).  
Accordingly, the Board will proceed to evaluate the Veteran's 
claim under the provisions governing direct service connection, 
38 U.S.C.A. § 1110 and 38 C.F.R.  § 3.303.

With respect to whether service connection is warranted on a 
direct basis, the Board notes that the Board notes that the 
Veteran's service treatment records reveal that the Veteran never 
complained of nor was treated for a prostate disability or 
prostate cancer during service.  The Board notes that there is no 
other medical evidence suggesting that the disorder was present 
in service or within one year following the Veteran's discharge 
from service.  Many years following service, VA outpatient 
treatment records discuss the Veteran's diagnosis and treatment 
of prostate cancer.  However, these records do not link the 
Veteran's cancer to service on in-service exposure to Agent 
Orange.

The Board has also considered the Veteran's statements to the 
effect that he believes that his prostate cancer is related to 
in-service Agent Orange exposure.  However, as a lay person 
without medical training, the Veteran is not competent render a 
medical diagnosis or provide an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As discussed above, the service treatment records do not 
document the presence of any prostate condition during service, 
and there is no post-service objective medical evidence that 
links the Veteran's prostate cancer to service or to Agent Orange 
exposure. 

Accordingly, the Board must conclude that service connection is 
not warranted for prostate cancer.  In reaching this decision, 
the Board has considered the doctrine of reasonable doubt but has 
determined that it is not applicable to this claim because the 
preponderance of the evidence is against the claim.


ORDER

Service connection for prostate cancer, to include on the basis 
of exposure to herbicides, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


